Citation Nr: 1758534	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities. 
 
2.  Entitlement to an increased rating for posttraumatic stress disorder, rated as      50 percent disabling prior to March 19, 2011, and 70 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 2001 to August 2001 and from March 2003 to November 2004.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from August 2008 and January 2013 rating decisions of the Sioux Falls, South Dakota, VA Regional Office (RO). 

The Veteran testified before the Board at a June 2011 hearing; a transcript of the hearing has been associated with the claims file.  These matters were previously remanded by the Board in September 2011, September 2015, and November 2016.  


FINDINGS OF FACT

1.  Sleep apnea was demonstrated years after service, is not etiologically related to any incident of active military service, and is not related to or aggravated by a service-connected disability.

2.  Prior to March 19, 2011, the Veteran's posttraumatic stress disorder (PTSD) most nearly approximated occupational and social impairment with reduced reliability and productivity. 

3.  Beginning March 19, 2011, the Veteran's PTSD most nearly approximates deficiencies in most areas of work, school, family relationships, thinking, judgment, and mood without total occupational and social impairment. 




CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by active service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

2.  The criteria for a rating for PTSD in excess of 50 percent prior to March 19, 2011,  and 70 percent thereafter are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Sleep Apnea

The Veteran contends that service connection is warranted for sleep apnea because the condition began in service or was a result of his service-connected disabilities, to include as due to weight gain caused by service-connected disabilities.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

To establish a right to compensation for a present disability secondary to a service-connected disability, a veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  
      
For direct service connection, the first element - the existence of a present disability - is met, as the record documents a current diagnosis of sleep apnea.  The second element - an in-service injury or event - is also established.  The Veteran testified at the June 2011 Board hearing that he was seen for (and complained about) sleep disturbance while in service.  Thus, the second element has been established.  

The final element of direct service connection - a causal relationship between the present disability and the in-service injury - is not established.  In a June 2004 service treatment record (STR), the Veteran indicated that he did not still feel tired after sleeping, previously or during his deployment.  A July 2004 STR, however, stated that Veteran had that symptom during deployment and continued to have it.  Likewise, in a September 2004 STR, the Veteran stated that his health stayed about the same during his deployment but he also reported current symptoms of "still feeling tired after sleep."
      
A December 2004 VA medical center (VAMC) record reported that the Veteran had insomnia attributed to his nightmares, neck pain, and back pain. The Veteran stated that he believed his fatigue was related to his chronic neck pain and poor sleep habits.  In November 2007, the Veteran indicated that he had sleep issues and noted that when he first left the military he would often wake screaming.  The Veteran was diagnosed with sleep apnea in March 2008.

A January 2012 VA examination found sleep apnea was less likely than not incurred in or caused by the difficulty sleeping in service.  The VA examination explained that the sleep problems the Veteran described on active duty were due to nightmares and anxiety; these issues are not typical of sleep apnea.  The VA examination also cited the three-year gap between the Veteran's active duty service and early 2008, during which there was no documentation of symptoms associated with sleep apnea in the treatment records.  Finally, the VA examination attributed the development of sleep apnea to weight gain during the three years after active duty service, noting that weight gain is "well associated with sleep apnea."

After considering the evidence, the Board finds that a direct nexus between the Veteran's service and sleep apnea has not been established.  Accordingly, service connection is denied based on a direct connection to service.

This does not end the Board's analysis, however.  As stated previously, the Veteran also contends that his sleep apnea is due to or aggravated by his service-connected disabilities or, alternatively, due to or aggravated by obesity that is caused by his service-connected disabilities.  

The Veteran is service connected for multiple disabilities: PTSD, right ankle sprain, right knee chronic strain, right knee anterior cruciate ligament laxity, and scars of the left neck and jaw line.  The Veteran does not allege a relationship between his scars and sleep apnea or obesity.  Thus, the analysis will focus on the remaining service-connected disabilities and the obesity argument.

For the knee and ankle disabilities, an April 2013 VA examination found the Veteran's sleep apnea was not proximately due to or aggravated by his knee or ankle conditions because "there is no anatomical, physiological, or pathological relationship of the lower extremities to the upper airway or its innervation," the area of the body affected by sleep apnea.  In addition, the examination cited a medical database, UpToDate, which did not list any knee or ankle conditions as being causally associated with sleep apnea.

In addition, the April 2013 VA examination considered whether the Veteran's weight gain was due to or aggravated beyond its natural progression by knee or ankle disabilities.  As noted above, obesity has been cited as the cause of the Veteran's sleep apnea.  The VA examination found weight gain was not due to or aggravated beyond its natural progression by these disabilities because they did not interfere with his ability to walk and exercise and his weight gain was instead attributed to excessive eating.  The VA examination cited to numerous VAMC records to show that he was capable of walking and exercise.  It also cited to VAMC treatment notes that discussed his poor food choices and high calorie intake, rather than his knee and ankle conditions, as the cause of his weight gain.  Accordingly, the Board finds that the Veteran's sleep apnea was not proximately due to or aggravated by his knee and ankle conditions, nor did these conditions cause the Veteran's weight gain.

Turning to the Veteran's PTSD, the Board also finds that sleep apnea is not proximately due to or aggravated by his PTSD.  A February 2016 VA examination found that the Veteran's sleep apnea was not proximately due to or aggravated by his PTSD.  The VA examination detailed that the Veteran's PTSD symptoms "do not contribute to, cause, or aggravate, the pathophysiological airway collapse that causes OSA [obstructive sleep apnea], since the cited PTSD symptoms cause the veteran to arouse/awaken from sleep."  In addition, the VA examination noted that PTSD symptoms are not listed as causes or aggravating factors of sleep apnea in UpToDate or three other medical reference books.  Therefore, the Board finds that sleep apnea is not proximately due to or aggravated by the Veteran's PTSD.

Moreover, the Board has considered whether the Veteran's weight gain was due to or aggravated beyond its natural progression by PTSD, as the Veteran's obesity has been cited as the cause of his sleep apnea.  An October 2007 statement from the Veteran's mother noted that "food has become [the Veteran's] comfort" since his active duty service in Iraq.  She also stated in October 2009 that the Veteran's "eating disorder is directly related to whatever happened to him overseas."  In March 2009, the Veteran stated that believed his PTSD and sleep apnea were linked because his PTSD caused him to gain a lot of weight.  

These individuals are competent to report symptoms and observations that require only personal knowledge through one's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Such statements are also credible.  To the extent these statements attempt to determine the causation of the Veteran's conditions, however, such a determination falls outside the realm of common knowledge of a lay person, as it deals with complicated medical factors within PTSD, sleep apnea, and obesity.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The record does not demonstrate the medical credentials of the lay statement providers to offer such opinions.

Turning to the medical evidence of record, a June 2009 VA examination found PTSD did not lead to weight gain because the Veteran's psychiatry and psychology records contained no evidence of excessive eating due to PTSD symptoms.  Additionally, the VA examination noted that weight gain and excessive appetite are not listed as symptoms or manifestations of PTSD in Diagnostic and Statistical Manual of Mental Disorders (DMS IV) or UpToDate.  Furthermore, the VA examination reviewed all of the Veteran's medications and indicated that his PTSD medications were not associated with weight gain, with the exception of one that the Veteran only took for a month and another that the Veteran started taking long after his weight gain began.  Finally, the VA examination referenced the treatment notes, including nutrition notes, that attributed the Veteran's weight gain to poor food choices. 

A January 2012 VA examination again found the Veteran's weight gain was not caused or aggravated by PTSD, citing the lack of findings in the treatment records that the Veteran's weight gain was due to his PTSD; the lack of indications in the medical literatures (such as UpToDate) that weight gain is a feature of PTSD; the fact that the weight gain took place before the Veteran began targeted PTSD medication; and the fact that the Veteran's weight gain was more likely due to "indiscriminate eating habits."

In October 2012, a VAMC treatment note did mention "emotional eating" and the Veteran's "maladaptive cues" in which the Veteran "identifies that he associates anxiety with hunger."  A May 2017 VA examination considered this treatment note, however, and determined that it was less likely than not that the Veteran's weight gain was due to or aggravated by his PTSD.  The VA examination stressed that this was the only treatment note (of many) that referenced emotional eating and maladaptive cues, and that even the same provider did not mention eating problems relating to PTSD in a May 2013 follow-up treatment note.  Furthermore, the VA examination noted that the Veteran lost weight during a period in which his vet center records indicated he was having a "tough time" with PTSD issues, which "indicates that weight gain and disordered eating are not associated with [the Veteran's] PTSD symptoms."

The Board finds that the medical evidence against a causal connection between weight gain and PTSD outweighs the evidence in favor of such a connection.  Accordingly, the Veteran's weight gain is not due to or aggravate by the Veteran's PTSD.


Increased Rating - PTSD 

Entitlement to service connection for PTSD was granted in an April 2008 rating decision.  An initial 50 percent evaluation was assigned effective February 7, 2008.  The January 2010 rating decision on appeal continued the 50 percent rating; a January 2013 rating decision increased the evaluation to 70 percent, effective March 19, 2011.   The Veteran contends that a higher rating is warranted for PTSD as his symptoms are more severe than what is contemplated by the current evaluation.  

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code (DC), the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. "Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citation omitted).  VA accordingly concentrates on the evidence that establishes the state of the veteran's disability in the period one year before the veteran files his claim through the date VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007). 

The Veteran's PTSD is currently evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130.  Under the general rating formula, a 50 percent rating is warranted for "[o]ccupational and social impairment with reduced reliability and productivity" which may be due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  
Id.

A 70 percent evaluation is warranted for "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  Id.  This impairment may be due to symptoms such as 
suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 
Id.

A maximum 100 percent evaluation is warranted for "[t]otal occupational and social impairment," which may be due to symptoms such as 
gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 
Id.

The first period at issue is the 50 percent rating assigned prior to March 19, 2011.  After reviewing the evidence, the Board finds that a rating of 50 percent is warranted for the Veteran's PTSD during this period.  The record demonstrated many of the symptoms specifically contemplated by the 50 percent evaluation, including panic attacks more than once a week, impairment of memory, and difficulty in establishing and maintaining effective work and social relationships.  It also identified more general symptoms of PTSD, including nightmares, irritability, anxiety, flashbacks, intrusive thoughts, and hypervigilance.  

A November 2007 VAMC record noted nightmares that may occur 3 to 4 night in a row if stressed and then not occur again for a month.  This record also reported recurring intrusive thoughts, isolation, avoidance of crowds, high anxiety, and a heightened startle response.  A January 2008 VAMC record categorized the Veteran's symptoms as moderate to severe and noted the Veteran's fragmented sleep, angry outbursts, hypervigilance, and moderate depression.  A February 2008 VA examination noted "some obsessive or ritualistic checking which is common with PTSD": checking his home's doors and windows at night and if he hears noises; the examination also reported panic attacks, isolating, and easily triggered irritability.  The examination described these symptoms as mild to moderate.

In March 2008, a VAMC treatment record noted intrusive thoughts 5 to 7 days of the week and continued hypervigilance.  A December 2008 VAMC record reported improvement in anger, irritability, anxiety, and depressive symptoms, although the Veteran continued to have marital problems.  The VAMC record noted that the Veteran was getting out of the house and remaining active and social.  A February 2009 VAMC record reported a continuation of this trend, with stable mood, no depressive symptoms, no loss of control with anger and irritability, and no nightmares.  

In a June 2009 VAMC record, the Veteran reported increasing recurring nightmares and intrusive memories.  October 2009 lay statements described the Veteran's emotional detachment, aversion to crowds, hypervigilance with checking doors and windows, and isolation.  A November 2009 VA examination described daily irritable mood with anxiety "at times," chronically low energy, variable concentration, nightmares up to 5 times a week, flashbacks, avoidance, decreased memory, difficulties in his marital relationship, and social isolation (with the exception of one friend).  The Veteran also admitted to occasional suicidal and homicidal thoughts without definite plans or intent at the November 2009 VA examination.

In February 2010 letters to members of Congress, the Veteran reported waking up screaming at night in a cold sweat, constant flashbacks, and memory problems.  A March 2010 VAMC record reported interrupted sleep, anger, tolerable anxiety, and no major depressive symptoms, but a June 2010 VAMC record detailed feelings of depression, tiredness, anxiety, and hypervigilance.  An August 2010 VAMC record noted the Veteran was "not as quick to anger," continued to have "some depression," continued to have nightmares, and displayed symptoms of hyperarousal and tearfulness.  Considering the Veteran's symptoms, their severity, and their effects on social and occupational functioning, the Board finds the Veteran's PTSD is best evaluated as 50-percent disabling throughout the period at issue.   

The Board has further considered whether the Veteran's PTSD warranted a 70 percent rating for the period prior to March 19, 2011.  The criteria for a 70 percent rating require deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Although the November 2009 VA examination reported occasional suicidal and homicidal thoughts without definite plans or intent, the remainder of the records before and after this examination noted no suicidal or homicidal ideation.  In addition, while the Veteran did exhibit rituals of hypervigilance such as checking the windows and doors in his home at night, the medical records do not indicate that this rose to the level of an obsession or interfered with routine activities.  

The Veteran's PTSD impacted his mood and caused isolation affecting his ability to form and maintain relationships with others.  However, the degree and severity of his occupational and social impairment were such that he maintained a relatively high level of functioning: full-time employment, an on-and-off relationship with his wife, and a long-term friendship.  The Veteran's judgment and thinking were consistently normal throughout the period and he did not manifest near-continuous panic or depression affecting his ability to function.  Accordingly, the Board finds that a rating in excess of 50 percent is not warranted during period prior to March 19, 2011.  

Although a rating in excess of 50 percent is not appropriate prior to March 19, 2011, a 70 percent rating is assigned from that date forward. The Veteran testified at the June 2011 Board hearing that he experienced hypervigilance (waking up at night to check the house), avoidance of crowds, anger issues, and trouble maintaining his marriage.  In a November 2011 statement the Veteran reported that he forgot appointments and critical meetings.

A December 2011 VAMC record detailed feelings of depression "on some days" as well as suicidal thoughts without plan or intent.  A January 2012 VA examination classified the Veteran as having "[o]ccupational and social impairment with deficiencies in most areas such as work school family relations judgment thinking and/or mood."  The examination noted multiple separations in the Veteran's marriage, greater feelings of isolation, depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, mild memory loss, difficulty adapting to stressful circumstances, and intermittent inability to perform activities of daily living.  The examination also noted that the Veteran was taking a full-time college course load and had been self-employed.   During his self-employment, the Veteran typically missed one or two days most weeks due to sleep disturbance and fatigue; the Veteran also reported missing two classes in two weeks of attendance because he forgot to go.

A May 2012 VAMC record reported that the Veteran was doing well in and enjoying school; it also stated that the Veteran was participating in a veterans organization at school. The May 2012 VAMC record noted that the Veteran's mood was stable; anxiety occasionally "[got] the better of him"; and the Veteran had "some trouble with sleep."  The record reported that the Veteran missed about 10 days of classes during the semester due to mood problems.  A March 2013 VAMC record noted that the Veteran had organized and started a veterans club at his college; it reported that the Veteran was busy with school and "other extra-curricular activities which has helped him."  In June 2013, a VAMC record stated that the Veteran's mood had been "fair," though he occasionally felt "blue," and his sleep was still fitful.  The VAMC record also indicated that the Veteran remained "fully engaged" with the club he organized on campus and also planned to attend a fishing trip with other veterans.

In a February 2014 VA examination, the Veteran noted that he continued to have marital issues with his wife.  He reported having one close friend as well as a "good" relationship with his parents and two half-sisters; the Veteran also reported membership in multiple veterans organizations.  The examination listed symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, although the Veteran denied hallucinations, panic attacks, manic episodes, and suicidal or homicidal thoughts.  The examination also noted that the Veteran was "mildly obsessive and compulsive in checking the doors and windows" at night.

An August 2014 VAMC record stated that the Veteran had been struggling for the last few weeks, feeling "more depressed," experiencing nightmares, and experiencing flashbacks; the Veteran denied suicidal or homicidal intent.  September 2014 vet center records showed that the Veteran's nightmares had worsened and he experienced anxiety and a quick temper.

In August 2015, vet center records reported that the Veteran became upset and punched a hole in a wall; the Veteran also stated that nightmares and flashbacks "seem to be the norm."  An August 2015 VA examination noted symptoms of  depressed mood; anxiety; panic attacks more than once a week; mild memory loss; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances; impaired impulse control; intermittent inability to perform activities of daily living (needing reminders to shower); feelings of hopelessness; and feelings of guilt or worthlessness.  A December 2015 VAMC record indicated that the Veteran reported anger management issues as well as recurrent episodes of depression.

An October 2016 VAMC record indicated that the Veteran experienced auditory hallucinations when he had recently dropped out of graduate school as well as when his business failed.  The Veteran also reported nightly nightmares; constant anxiety; multiple panic attacks a day or week; violent anger involving throwing things, breaking things, and hitting or threatening to hit others; crying spells; hopelessness; and suicidal thoughts without intent.  In December 2016 VAMC records, the Veteran noted that he continued to have daily anxiety, hypervigilance, avoidance of crowds, isolation, irritability, and decreased concentration and focus.  In a March 2017 vet center record, the Veteran reported that he had experienced a significant increase in suicidal ideation during the period after October 2016, although the Veteran denied any suicidal or homicidal intent at the March 2017 appointment.

Considering this evidence of deficiencies in relationships, suicidal ideation, obsessional rituals, near-continuous panic or depression, irritability, violent anger, and difficulty adapting to stressful circumstances, the Board finds that a 70 percent evaluation is warranted. 
      	
The Board has considered whether a total schedular rating is appropriate for the Veteran's PTSD, but finds that the service-connected disability has not most nearly approximated the criteria for a 100 percent rating.  A 100 percent rating is warranted if the service-connected PTSD causes total occupational and social impairment, regardless of whether the Veteran has some, all, or none of the symptoms listed in the rating formula, and regardless of whether his symptoms are listed in the Rating Schedule. See Mauerhan v. Principi, 16 Vet. App. at 442-43; see also Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

In this case, the Veteran has not demonstrated total occupational and social impairment.  Although the Veteran manifested occupational impairment due to PTSD, this was not total occupational impairment.  As outlined above, prior to March 19, 2011, the Veteran's PTSD symptoms warranted a 50 percent disability rating, less than the singular 60 percent necessary to support a  total disability rating due to individual employability resulting from service-connected disability (TDIU).  38 C.F.R. § 4.16.   

Furthermore, during that time the Veteran worked full time at two different jobs (with a three-month break) from the beginning of the claims period until March 19, 2011.  On a December 2011 application for total disability rating due to individual unemployability (TDIU) benefits, the Veteran reported that he worked 40 hours a week at both jobs; he also stated he missed a total of 51 days of employment from June 2006 to April 2011.  Accordingly, the Veteran was employed in substantially gainful occupation during that period.

In a January 2013 rating decision, the RO granted entitlement to TDIU effective March 20, 2011.  However, the Board notes that the standard used for an award of TDIU and a total rating for PTSD are different. A 100 percent rating for PTSD requires total occupational and social impairment. Although the Veteran may have been unable to secure or maintain employment during this period, it does not follow that he was totally impaired due to PTSD.  The Veteran was in college full time in January 2012.  A May 2012  VAMC record noted that the Veteran had passed his previous semester of classes; likewise, the August 2015 VA examination noted that the Veteran was currently a full-time student taking 12 credits and that he earned a B average.  The Veteran began an online graduate program in the fall of 2016 but dropped out due to anxiety, depression, and self-esteem (per February 2017 vet center records); he enrolled in a different graduate program in January 2017.

Thus, the Veteran has demonstrated a capacity to succeed in a scholastic setting.  The Board notes that a January 2012 VA examination found a 50 percent or greater probability that the Veteran's PTSD prevented him from currently obtaining or maintaining substantially gainful employment.  The examination cited the Veteran's anger that led to his firing in April 2011 as well as insomnia and fatigue that kept him from his self-employed work for 1 to 2 days a week.  However, the Board notes that this opinion was provided prior to the Veteran's demonstrated success in college.  Further, a September 2014 VA examination found that the Veteran's PTSD symptoms of crowd avoidance, anxiety, and irritability would make working in a "crowded, fast paced environment" difficult, but the Veteran stated in a he "could probably handle" a job such as a parking lot attendant because the job would require little sustained contact and would not be too fast paced.  Thus, the Board finds the record does not support a finding of total occupational impairment for the period beginning March 19, 2011.

In addition, the Veteran has remained married to his wife throughout the claims period, although they have gone through several periods of separation.  He maintained a close friendship and a "good" relationship with his parents and half-sisters.  He also participated in veterans organizations, including helping to establish a veterans organization on his college campus.  The Board therefore finds that the preponderance of the evidence is against a finding that the severity of the Veteran's symptoms are contemplated by a 100 percent rating as his PTSD has not approximated total occupational or social impairment at any time during the relevant claims period. 38 C.F.R. §§ 4.7, 4.21.


Duties to Notify and Assist

VA has met its statutory and regulatory duty to notify in May 2008 and October 2009 letters.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5107; 38 C.F.R. §§ 3.159(b).  

Beyond the duty to notify, VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4), 3.326.  VA has obtained referenced VA records and provided multiple VA examinations that reviewed the evidence of record and included interviews with the Veteran.  To the extent that the representative contends the clinician who provided the June 2009 medical opinion is unqualified to opine as to the nexus between eating disorders and PTSD, the Board finds there is no evidence that the medical officer is not competent or qualified to render a medical opinion in this case.  The clinician is a trained physician and is therefore able to provide competent medical evidence.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Board accordingly finds that VA met its duty to assist the Veteran.  

Moreover, the AOJ complied with previous remand instructions, including obtaining additional treatment records and additional VA examinations.  The Board therefore finds that VA met its duty to assist the Veteran.  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities, is denied.

Entitlement to a rating in excess of 50 percent for PTSD prior to March 19, 2011, and 70 percent thereafter is denied



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


